Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
* Note that all responses to this action should be sent to Art Unit 1765  .

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim s 1-8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20030176622 abstract, pages 1-5 and claim 3.
US Pub 20030176622 discloses a polycarbonate diol having diol monomer units and carbonate monomer units, wherein the amount of at least one diol monomer unit selected from the group consisting of a 1, 5-pentanediol unit and a 1,6-hexanediol unit is from 50 to 100% by mole, based on the total molar amount of the diol monomer units, and wherein the ratio of primary hydroxyl groups in all terminal groups of the polycarbonate diol is in a specific range. Also disclosed is a thermoplastic polyurethane obtained by copolymerizing the above-mentioned polycarbonate diol and a polyisocyanate.
With regard to claim 1 directed to a method for increasing the ratio of primary to secondary OH end groups of a polypropylene carbonate) (“PPC”) polymer composition, the method comprising the step of heating a starting PPC polymer composition to provide a modified PPC polymer composition wherein the modified PPC polymer composition has a higher ratio of primary to secondary OH end groups than the starting PPC polymer composition.

	In paragraph [0008] the reference discloses that polycarbonate diol is produced by effecting a trans-esterification reaction between a diol monomer having two primary hydroxyl groups and an organic carbonate compound, such as ethylene carbonate, dimethyl carbonate, diethyl carbonate or diphenyl carbonate, in the presence or absence of a transesterification catalyst. 
		Although the reference does not disclose a propylene carbonate composition, the reference does disclose the use of an ethylene carbonate to produce the composition and subsequent copolymer. 
Note further, in paragraph [0042] the reference discloses that, it is preferred that the primary terminal OH ratio is as high as possible, because the polymerization activity of the polycarbonate diol is increased in accordance with an increase in the primary terminal OH ratio of the polycarbonate diol. For infinitely increasing the primary terminal OH ratio of the polycarbonate diol, it is necessary to infinitely increase the purity of 1,5-pentanediol and/or 1,6-hexanediol, so that too large an amount of labor will be necessary for the purification. However, the excellent effects of the present invention can be obtained as long as the primary terminal OH ratio of the polycarbonate diol is not lower than the lower limit of the above-mentioned range. Therefore, there is no necessity for increasing the primary terminal OH ratio to a level infinitely higher than the lower limit of the above-mentioned range required in the present invention.
Thus, although the particular polypropylene carbonate or PPC is not taught in the reference, the method of increasing the ratio of primary hydroxy end groups is taught. It is reasonable to conclude that the ratio of primary to that of secondary end groups is also increased since the secondary end groups would be less reactive due to hindrance. Consequently, given the method of the reference, it would have been obvious to one of ordinary skill in the art at the time the invention was made to increase the primary to secondary hydroxy end groups of a PPC polymer in view of the teaching method of increasing the primary end groups of an ethylene carbonate since the reaction mechanism would be comparable. One would be motivated to use heat for the 


With regard to claim 2, wherein the starting PPC polymer composition is substantially free of copolymerization catalyst and the heating step comprises treating the starting PPC polymer composition at a temperature in the range of about 100 °C to about 180 °C.

In paragraph [0043] the primary terminal OH ratio referred to in the present invention is defined as the weight percentage of diol monomers having primary hydroxyl groups at both terminals thereof, based on the total weight of the alcohols, inclusive of diol monomers, wherein the alcohols, inclusive of diol monomers, are derived from the terminal diol segments of the polycarbonate diol and contained in a fraction obtained by heating the polycarbonate diol at a temperature of from 160 to 200.degree. C. under a pressure of 0.4 kPa or less while stirring.
As an example, paragraph [0044] discloses specifically, a polycarbonate diol (in an amount of from 70 g to 100 g) is heated at a temperature of from 160 to 200.degree. C. under a pressure of 0.4 kPa or less while stirring to thereby obtain a fraction in an amount which is approximately 1 to 2% by weight of the polycarbonate diol.

With regard to claim 3, further comprising the step of copolymerizing propylene oxide and CO2 in the presence of a copolymerization catalyst to form a reaction mixture comprising unquenched copolymerization catalyst and the starting PPC polymer composition.

In paragraph [0073] the reference discloses that [a]mong the conventional, transesterification catalysts, an alkali metal alcoholate is preferred because it can be by a reaction thereof with  carbon dioxide or by simple washing.


With regard to claim 4 further comprising the step of adding a quenching agent to the reaction mixture suitable to end the copolymerization reaction and provide a reaction mixture comprising quenched copolymerization catalyst and the starting PPC polymer composition.

The use of a quenching agent is well known in the art. Moreover, in paragraph [0091] [i]n addition, other additives, such as inorganic fillers, lubricants, colorants, silicon oil, foaming agents, flame retardants and the like, may be added to the thermoplastic polyurethane which would be inclusive of a quenching agent.
With regard to the copolymerization catalysts, the reference does not mention the use of a copolymerization catalyst per se.  However, tin claim 3, the reference does disclose the further copolyemrizaiton of the polycarbonate diol. It is reasonable to conclude that a copolymerization catalyst would be used therein. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a copolymerization catalyst, as well as a quenching agent, in the reaction to prepare a copolymer since generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 

With regard to claim 5, comprising treating the reaction mixture comprising quenched copolymerization catalyst and starting PPC polymer composition at a temperature in the range of about 50 °C to about 120 °C.

   In addition to the discussion in claim 4 above, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).
  One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 


With regard to claim 6 wherein the reaction mixture comprising unquenched copolymerization catalyst and starting PPC polymer composition is heated.

Note discussion under claim 1. 

With regard to claim 7, comprising heating the reaction mixture comprising unquenched copolymerization catalyst and starting PPC polymer composition to a temperature in the range of about 50 °C to about 85 °C.




    In conclusion, in view of the above, there appears to be no significant difference 
between the reference(s) and that which is claimed by applicant(s). Any differences not 
specifically mentioned appear to be conventional. Consequently, the claimed invention 
cannot be deemed as unobvious and accordingly is unpatentable.


Claim Objections
Claims 8, 11 and 12 are objected to because of the following informalities:  

Claims 8, 11 and 12 are objected to for being depended upon rejected claim 1 and may be in condition for allowance pending a further search. 
Appropriate correction is required.

Election/Restrictions
Claims 14-17, 20 and claims 23-28 and 42-49 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5-19-21.
Applicants are reminded that the claims 23-28 and 42-49 non-elected without traverse should be cancelled should the application become in condition for allowance.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/Terressa Boykin/Primary Examiner, Art Unit 1765